UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ý Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement ý Definitive Additional Materials o Soliciting Material under §240.14a-12 LIVE CURRENT MEDIA INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 The following opinion was first provided to one or more stockholders beginning on October 1, 2010. WILLIAM G. COBB THOMAS P. BEKO JOHN A. ABERASTURI JOHN C. BOYDEN REBECCA BRUCH BRENT L. RYMAN ANDREA K. PRESSLER PAUL M. BERTONE ANN M. ALEXANDER CHARITY F. FELTS BRETT A. DIEFFENBACH ATTORNEYS AT LAW 99 WEST ARROYO STREET RENO, NEVADA 89509 MAILING ADDRESS: P.O. BOX 3559, RENO, NEVADA 89505 www.etsreno.com OF COUNSEL ROGER L. ERICKSON DONALD A. THORPE A. STANYAN PECK GEORGE W. SWAINSTON 1936 – 2007 TELEPHONE:775.786.3930 FACSIMILE:775.786.4160 PBERTONE@ETSRENO.COM September 29, 2010 C. Geoffrey Hampson CEO Live Current Media, Inc. 780 Beatty St., Suite 307 Vancouver, British Columbia V6B 2M1 Re: Written Opinion re Indemnification of Directors and Officers Pursuant to NRS 78.751(1)(d) David and Richard Jeffs, Derivatively on behalf of Live Current Media, Inc. v. Hampson, et al. In the Circuit Court of Cook County, Illinois, Case No. 2 Dear Mr. Hampson: Pursuant to the engagement letter of August 9, 2010, Live Current Media, Inc., (Live Current) formally requests a written opinion pursuant to Nevada Revised Statute (NRS) 78.751(1)(d), prepared by this independent legal counsel, addressing whether Live Current is authorized to provide discretionary indemnification, pursuant to NRS 78.7502, as to those directors named as individual defendants in the complaint filed by David and Richard Jeffs, derivatively on behalf of Live Current Media, Inc., filed May 14, 2010, in the Circuit Court of Cook County, Illinois, Chancery Division, Case No. 2The defendant directors named in that complaint are C. Geoffrey Hampson, James Taylor, Mark Benham, and Boris Wertz. 2 I understand this request is made because a quorum of the company board of directors consisting of directors not parties to the litigation cannot be achieved.Pursuant to NRS 78.751(1)(d), Live Current, under such circumstances, can seek a written opinion by independent counsel, regarding rights of discretionary indemnification.In rendering this opinion, I confirm that neither myself, nor anyone in this firm, have any prior professional relationship with, or conflict with Live Current, or any of the directors named. An opinion has also been requested as to whether, if need be, Live Current may advance to the defendants in the above-described legal action expenses incurred in defending the lawsuit as they are incurred, and in advance of the final disposition of the action, whether pursuant to an agreement or agreements between Live Current and the above named defendants. In brief and in sum, after conducting my investigation, and having considered the evidence and applicable law, I am of the opinion that the presumption of good faith afforded these directors is not overcome by a preponderance of the evidence, and hence that discretionary indemnification pursuant to NRS 78.7502(2) may be made by the corporation, as it is “proper in the circumstances” pursuant to NRS 78.751(1). Furthermore, should it be needed, advancement of expenses incurred prior to the final disposition of the action may be proper upon receipt of an undertaking by or on behalf of the directors, pursuant to an agreement made by the corporation under NRS 78.751(2). List of Reviewed Documents In connection with this opinion, I have reviewed and examined the following documents: 1. Engagement letter dated August 9, 2010, requesting written opinion re discretionary indemnification of directors, between law firm of Erickson Thorpe & Swainston, Ltd., and Live Current Media. 2. Action of board of directors of Live Current Media, Inc. by written consent in lieu of special meeting, authorizing engagement of independent counsel to determine whether indemnification of directors is proper in connection with the lawsuit. 3. Complaint in Chancery, Jeffs v. Hampson, et al., within the Circuit Court of Cook County, Illinois, bringing derivative claims for breach of fiduciary duties, breach of contract, fraud, and unjust enrichment. 4. Employment agreement dated May 31, 2007, between Communicate.com and Geoff Hampson. 5. Amendment to employment agreement dated November 10, 2009. 6. Second amendment to employment agreement dated December 28, 2009. 7. Third amendment to employment agreement dated July 23, 2010. 8. Form 10-Q filed by Live Current Media, Inc. dated August 16, 2010, with SEC. 9. Certified copies of Articles of Incorporation of Troyden Corporation and amendments thereto, certified copy issued by Nevada Secretary of State on June 29, 2010. Form 8-K for Communicate.com, Inc. filed with SEC dated August 22, 2007. Bylaws of Troyden Corporation. Notice of motion within Jeffs v. Hampson matter, dated July 13, 2010. Order filed July 19, 2010, regarding substitution of judge as of right. Notice of motion to dismiss within Jeffs v. Hampson matter, dated July 2, 2010. Plaintiffs’ motion for discovery under Supreme Court Rule 191. Defendants’ responsive memorandum in opposition to plaintiffs’ motion for discovery under Supreme Court Rule 191. 3 Notice of motion to substitute instanter conforming copy of motion to dismiss filed July 30, 2010. Defendants’ motion to dismiss based on objections to jurisdiction over the person and incorporated memorandum of law, dated July 2, 2010. Letter to Paul M. Bertone from James Newman at Holland & Hart, local counsel for David Jeffs, dated September 13, 2010, re persuasive argument against indemnification. Letter from James Newman to Paul M. Bertone, dated September 13, 2010, re recent preliminary proxy statement filed by Live Current Media with SEC. Preliminary proxy statement, Schedule 14A information, filed with SEC by David Jeffs, dated September, 2010. Preliminary proxy statement, Schedule 14A, filed with SEC by Live Current Media, dated September, 2010. Preliminary proxy statement, Schedule 14A, filed by Live Current Media, dated September 17, 2010, with SEC, which plaintiffs’ counsel has alleged contains slanderous and false statements. Letter from plaintiffs’ counsel, John L. Hayes, to Paul Bertone, dated September 21, 2010, delineating alleged false statements. Correspondence from Michael E. Barry to John Hayes, dated September 20, 2010, acknowledging dispute re falsity of statements. Email correspondence from Geoff Hampson to David Jeffs dated March 28, 2007, and March 27, 2007. Series of correspondence between Hampson and Jeffs dated May 11, 2007 and May 9, 2007. Series of correspondence between Hampson and David Jeffs dated May 2, 2007 and April 23, 2007. “Linked-in” profile for Geoff Hampson dated May 13, 2010. PR web announcement re “Chicago Data Center acquired by Corelink Data Centers – adds 81,000 sq. ft. data center in Chicago suburbs.” Executive profile and biography of C. Hampson from Bloomberg Business Week. I assume that the documents provided within the course of this investigation conform to originals. 4 Interviews Conducted I have conducted interviews of the following individuals in reaching my determination: 1. C. Geoffrey Hampson, director, chairman of the board, CEO and CFO of Live Current. 2. Boris Wertz, Director of Live Current. 3. Mark Benham, Director of Live Current. 4. James Taylor, Board member and Chairman of Audit Committee for Live Current. 5. David Jeffs, shareholder of Live Current and plaintiff in current derivative action. 6. Richard Jeffs, shareholder of Live Current and plaintiff in current derivative action. 7. Mark Melville, who worked in Chief Corporate Development Office of Live Current from January 2008 through August 2009. Allegations of Complaint Plaintiffs David and Richard Jeffs have filed a derivative action on behalf of Live Current Media, Inc., against C. Geoffrey Hampson, director and CEO, and other board members, James Taylor, Mark Benham, and Boris Wertz.The complaint is filed in the Circuit Court of Cook County, Illinois, in the Chancery Division, file stamp dated May 14, 2010. Live Current is averred to be a corporation organized and existing under Nevada law, with its principle place of business in Chicago.Live Current allegedly builds, owns, operates and acquires content and e-commerce websites on the Internet, conducting a broad range of business operations, servicing Internet customers and e-commerce applications. David Jeffs was the former CEO of Live Current from 2002 through May of 2007.Jeffs was involved in seeking and securing a new CEO for the company, represented in the person of C. Geoffrey Hampson.Jeffs hired Hampson to replace him as CEO.Hampson is alleged to have agreed to continue building Live Current through development or acquisition of profitable revenue generating companies. Hampson is alleged to have represented he would spend 100% of his time working to make Live Current more successful.The complaint cites to Section 2.2 of the Employment Contract which provides that Hampson would “devote all his working time and attention to his employment hereunder and shall use best efforts to promote the interests of the company.” Instead, in August of 2007, fewer than three months after signing his employment agreement, Hampson is alleged to have formed another company called Corelink Data Services.Hampson is alleged to have failed to disclosed to the Live Current board his intent to form Corelink, and to have usurped the corporate opportunity represented by Corelink, which purportedly would have constituted a “natural extension” of Live Current’s existing infrastructure.Hampson is alleged to have spent substantial amounts of time and Live Current’s resources traveling to build up Corelink.The Complaint also notes that Hampson is the CEO of two other companies, Techvibes Media, Inc. and Fibros Technology, Ltd. As an alleged result of the failure to devote all his working time to Live Current, Hampson supposedly spent insufficient time seeing to its affairs, which led to several adverse or disastrous business consequences.For example, Hampson is alleged to have hired his girlfriend, Theresa Findlay, to run Perfume.com, which apparently generates revenues for Live Current.Hampson is also alleged to have overpaid a Jonathan Ehrlich to become president of the company, and to have moved the company headquarters to Chicago.Moreover, Hampson is alleged to have engineered the acquisition of an early startup company entitled “Auctomactic” for approximately $5 million, which never generated income for Live Current and which was written off the books by the end of 2009.Hampson is also alleged to have bound Live Current to a contract to pay $50 million over 10 years to the Indian Premier League, an Indian cricket league. As a result of these actions, Live Current Media is alleged to have sustained massive capital losses and is now unprofitable. The complaint also contains “demand futility” allegations, delineating the lack of independence of Taylor, Benham and Wertz, so as to justify the derivative action. 5 Based on these allegations, a cause of action for breach of fiduciary duties is brought against all defendants.Hampson is alleged to have failed to devote all working time to Live Current, to have failed to present the Corelink opportunity to Live Current, and to have diverted Live Current resources to another business venture, mainly Corelink.The other directors are alleged to have effectively failed to adequately supervise and oversee Hampson. The complaint also brings causes of action (“counts”) of breach of contract, fraud and unjust enrichment against Hampson, and seeks restitution, to disgorge all profits, and requests at least $50 million in damages, including a punitive award. Standards for Review of Discretionary Indemnification and Burden of Proof “Matters particular to the relationships among a corporation, its officers, its directors and its stockholders are considered to be internal affairs of the corporation[t]hose affairs are governed by the law of the state of its incorporation.”Horwitz v. Southwest Forest Industries, Inc., 612 F. Supp. 179, 182 (D. Nev. 1985).See also, Fusion Fund II, LLC v. Ham, 2, *2 (7th Cir. (Ill.)) (recognizing that since entity was incorporated within Nevada, that State’s laws would determine whether investors were liable for debt, and this was an aspect of the internal affairs doctrine, a choice of law rule to which Illinois adhered).As per this “internal affairs doctrine,” I will apply Nevada law to this Nevada corporation to determine rights of discretionary indemnity. In Nevada, “the right to indemnification of directors is statutory in nature.”Bedore v. Familian, 122 Nev. 5, 13, 125 P.3d 1168, 1173 (2006).The right for discretionary indemnification of directors and officers for derivative suits (suits by or in the right of a corporation) are provided for within NRS 78.7502(2) which provides in pertinent part: NRS 78.7502 Discretionary and mandatory indemnification of officers, directors, employees and agents: General provisions. * * * 2. A corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, includingamounts paid in settlement and attorneys’ fees actually and reasonably incurred by the person in connection with the defense or settlement of the action or suit if the person: (a) Is not liable pursuant to NRS 78.138; or (b)
